DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 5-15 and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claim 1 is allowable because the closest prior art FIFE et al. US 2014/0264470 and FIFE et al. US 2014/0264472 does not appear to disclose, alone or in combination, the limitations of “ an air via formed in a layer of a first material disposed over the  substrate, thereby covering the metal laver and liner laver, wherein the air via is formed through to the liner laver; and a microwell formed in a laver of a second material disposed over the first material, where in a bottom of the microwell is formed through to at least a top surface of the first material” in combination with the other required elements of claim 1.
Specifically, the limitations are material to the inventive concept of the application in hand to reduce noise level and variation across the array of chemical sensor.
Dependent claims 2, 5-15 and 21-28 dependent on allowable independent claim 1. Therefore, claims 2, 5-15 and 21-28 incorporate the allowable limitations of claim 1. Consequently, claims 2, 5-15 and 21-28 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOMING LIU/              Examiner, Art Unit 2812